Citation Nr: 0324143	
Decision Date: 09/16/03    Archive Date: 09/23/03

DOCKET NO.  02-00 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for residuals of low 
back herniated nucleus pulposus (HNP) repair, currently 
evaluated at 60 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from September 1974 to August 
1976.

This appeal originally arose from a July 2001 rating action 
that denied a rating in excess of 40 percent for residuals of 
low back HNP repair, as well as a TDIU.  A Notice of 
Disagreement was received subsequently in July 2001.  By 
rating action of October 2001, the rating of the veteran's 
residuals of low back HNP repair was increased from 40 
percent to 60 percent; the matter of a rating in excess of             
60 percent remains for appellate consideration.  A Statement 
of the Case (SOC) was issued in October 2001, and a 
Substantive Appeal was received in January 2002.

By letter of October 2001, the RO notified the veteran and 
his representative of a hearing that had been scheduled for 
him before a hearing officer at the RO for a date in late 
November.  The veteran's representative cancelled the hearing 
by letter received in mid-November 2001.

By decision of May 2002, the Board of Veterans' Appeals 
(Board) denied entitlement to a rating in excess of 60 
percent for residuals of low back HNP repair, and to a TDIU.  
The veteran, in turn, appeal the denial of both claims to the 
United States Court of Appeals for Veterans Claims (Court).  

In February 2003, counsel for both parties filed with the 
Court a Joint Motion to Remand and to Stay Further 
Proceedings (joint motion).  By Order of February 2003, the 
Court granted the joint motion, vacating the May 2002 Board 
decision, and remanding the matters to the Board for further 
proceedings consistent with the joint motion.  


REMAND

In November 2000, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002)).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the joint motion and the 
duties imposed by the VCAA and its implementing regulations, 
the Board finds that all notification and development action 
needed to fairly adjudicate the claims on appeal has not been 
accomplished.

Initially, the Board notes that, although the record contains 
correspondence from the RO addressing some VCAA notice and 
duty to assist provisions, it does not (as pointed out in the 
joint motion) provide adequate notice of the information and 
evidence necessary to substantiate the claims, or adequately 
explain what evidence will be obtained by whom.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Action by the RO is 
required to satisfy the notification provisions of the VCAA.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  After providing 
the requisite notice, the RO should attempt to obtain and 
associate with the claims file all additional, pertinent 
evidence for which the veteran provides sufficient 
information and, if necessary, authorization.  

The Board also finds that specific additional development of 
the claims is warranted.  In this regard, the Board notes 
that the VCAA requires the VA to make reasonable efforts to 
assist claimants in obtaining evidence necessary to 
substantiate a claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Such assistance includes making 
reasonable efforts to obtain relevant records that the 
claimant adequately identifies to the VA and authorizes the 
VA to obtain.  See 38 U.S.C.A § 5103A(a),(b).  In claims for 
disability compensation, such assistance shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d).

By regulatory amendment effective September 23, 2002, 
substantive changes were made to the schedular criteria for 
evaluation of intervertebral disc syndrome (IVDS), as set 
forth in 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5293; 67 
Fed. Reg. 54345-54349, August 22, 2002.  As adjudication of 
the claim must involve consideration of both the former and 
revised applicable criteria, with due consideration given to 
the effective date of the change in criteria (see VAOPGCPREC 
03-00; 65 Fed. Reg. 33422 (2000)), medical findings 
responsive to the former and revised criteria are needed to 
properly adjudicate the increased rating claim on appeal.  
Hence, the RO should arrange for the veteran to undergo 
orthopedic and neurological evaluations for that purpose.  
The veteran is hereby advised that failure to report for such 
scheduled examinations, without good cause, may well result 
in a denial of the claims.  See 38 C.F.R. § 3.655 (2002).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.   If the veteran does not 
report for any scheduled examinations, the RO must obtain and 
associate with the claims file copies of any notice(s) of the 
date and time of the examination sent to him by the pertinent 
VA medical facility at which the examination is to take 
place.  

Prior to arranging for the veteran to undergo further 
examinations, the RO should obtain and associate with the 
claims file all pertinent outstanding medical records.  In 
this regard, the Board notes that the veteran has been 
treated at the VA Medical Center (VAMC) in Durham, North 
Carolina.  Thus, the RO must obtain and associate with the 
claims file any and all pertinent outstanding medical records 
from that VAMC from July 2001 to the present time, as well as 
undertake efforts to obtain any other pertinent outstanding 
medical records from any source(s) identified by the veteran, 
following the procedures prescribed in 38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

1.  The RO should request that the VAMC 
in Durham, North Carolina furnish copies 
of all records of medical treatment and 
evaluation of the veteran for a low back 
disorder from July 2001 to the present 
time.  The RO should follow the 
procedures prescribed in 38 C.F.R. 
§ 3.159.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should furnish the veteran and 
his representative a letter notifying 
them of the VCAA and the duties to notify 
and assist imposed thereby, specifically 
as regards the claims currently on 
appeal.  The letter should include a 
summary of the evidence currently of 
record that is pertinent to the claims, 
and specific notice as to the type of 
evidence necessary to substantiate those 
claims.  

To ensure that the duty to notify the 
veteran what evidence will be obtained by 
whom is met, the RO's letter should 
include a request that he provide 
sufficient information and, if necessary, 
authorization to enable the VA to obtain 
any medical records pertaining to 
evaluation or treatment for the claimed 
disability that are not currently of 
record, and assurance that the RO will 
attempt to obtain the evidence if 
sufficient information and/or evidence is 
provided.  The RO's letter should also 
invite him to submit any pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  

3.  After the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in  38 
C.F.R. § 3.159.  If any records sought 
are not obtained, the RO should notify 
him and his representative of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

4.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo VA neurological and orthopedic 
examinations to obtain information as to 
the degree of severity of his residuals 
of low back HNP repair.  The neurological 
examination should be conducted first, 
and that examination report made 
available to the VA orthopedic examiner 
in conjunction with his examination of 
the veteran.  The entire claims file must 
be made available to each physician 
designated to examine the veteran, and 
the examination reports should include 
discussion of his documented medical 
history and assertions.  All indicated 
tests and studies should be accomplished, 
and all clinical findings should be 
reported in detail and correlated to a 
specific diagnosis.  Each examiner should 
set forth all examination findings, 
together with the complete rationale for 
the comments and opinions expressed, in a 
printed (typewritten) report.  

The neurological examiner should identify 
the existence, and frequency or extent, 
as appropriate, of all neurological 
symptoms associated with the veteran's 
low back - to specifically include 
sciatic neuropathy with characteristic 
pain, demonstrable muscle spasm, and/or 
absent ankle jerk.  

The orthopedic examiner should conduct 
range of motion testing of the low back 
(expressed in degrees, with standard 
ranges provided for comparison purposes).  
He should also render specific findings 
as to whether, during the examination, 
there is objective evidence of pain on 
motion, weakness, excess fatigability, 
and/or incoordination associated with the 
low back.  If pain on motion is observed, 
the examiner should indicate the point at 
which pain begins.  He should indicate 
whether, and to what extent, the veteran 
experiences likely functional loss due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use of the low back and left 
knee; to the extent possible, he should 
express such functional loss in terms of 
additional degrees of limited motion of 
the low back.

Considering all neurological and 
orthopedic examination findings, the 
physician should also offer opinions, 
with respect to the veteran's residuals 
of low back HNP repair, as to whether (a) 
over the last 12 months, the veteran 
experienced  "incapacitating episodes" 
due to residuals of low back HNP repair 
having a total duration of at least 6 
weeks (an "incapacitating episode" 
being a period of acute signs and 
symptoms due to IVDS that requires bed 
rest prescribed by a physician and 
treatment by a physician), and (b) there 
is complete bony fixation (ankylosis) of 
the spine at a favorable angle; or at an 
unfavorable angle, with marked deformity 
and involvement of major joints (Marie-
Strumpell type), or without other joint 
involvement (Bechterew type).  The doctor 
should also provide an opinion as to 
whether the degree of severity of 
veteran's residuals of low back HNP 
repair is more appropriately assessed as 
"moderate," with recurring attacks; 
"severe," with recurring attacks, with 
intermittent relief; or "pronounced," 
with little intermittent relief.  Lastly, 
the examiner should furnish an opinion as 
to whether the veteran's service-
connected residuals of low back HNP 
repair alone render him unable to engage 
in substantially gainful employment, and 
if so, the date on which such industrial 
impairment began.  

5.  If the veteran fails to report for 
any scheduled examination, the RO must 
obtain and associate with the claims file 
copies of all notice(s) of the date and 
time of the examination(s) sent to him by 
the pertinent VA medical facility at 
which the examination(s) is/are to take 
place.  

6.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims for a 
rating in excess of 60 percent for 
residuals of low back HNP repair and a 
TDIU in light of all pertinent evidence 
and legal authority.  If the veteran 
fails to report for any examination, the 
RO should apply the provisions of 
38 C.F.R. § 3.655, as appropriate.  
Otherwise, in adjudicating the claim for 
an increased rating for residuals of low 
back HNP repair, the RO should 
specifically consider the former and 
revised criteria under DC 5293.

9.  If any benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate Supplemental SOC (to include 
citation to all additional legal 
authority considered-to specifically 
include the revised applicable rating 
criteria for IVDS under DC 5293-
discussion of all pertinent evidence and 
legal authority considered, and clear 
reasons and bases for the RO's 
determinations), and afford them the 
requisite time period for response before 
the claims file is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he and his representative may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002)


